TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2015



                                     NO. 03-12-00732-CV


           City of Highland Haven, Texas; and Burnet County, Texas, Appellants

                                                  v.

                        Eugene Taylor and Charles Fenner, Appellees




          APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
        REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on October 17, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, the Court reverses the district court’s order denying the

pleas to the jurisdiction and renders judgment dismissing Eugene Taylor and Charles Fenner’s

claims for lack of subject-matter jurisdiction. The appellees shall pay all costs relating to this

appeal, both in this Court and the court below.